Walker, J.
An indictment for theft, which describes the stolen property as one head of neat cattle, of the value of $12, the property of C. C. Cooper, is good under our law. Perhaps, at common law greater strictness might have been required, inasmuch as the word cattle may include other domestic animals than those of the bovine genus. But in common parlance the word is restricted in its sense, and does not include sheep, goats, horses, mules, asses, and swine, although, strictly speaking, it does include all these domestic quadrupeds collectively. Shakespeare used it to include boys and women, in the line,
“Boys and women are, for the most part, cattle of this color.”
*47We think, however, that this question was sensibly treated in The State v. Mansfield, 33 Texas, 129, and the analogy between that case is so close to the one at bar that we hold it as authority, and reverse and remand this •case.
Reversed and remanded.